Citation Nr: 0428054	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  99-20 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
nervous disorder other than post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to 
January 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in June 1998 and February 
2000 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.

The veteran also perfected claims for service connection for 
a back disorder and genital herpes; however, rating decisions 
in October 2001 and May 2003 granted service connection for 
those disorders.  Since those decisions represent a full 
grant of the benefits sought with regard to service 
connection for a back disorder and genital herpes, they are 
no longer before the Board for consideration.  Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1977).

Although the issues on appeal have been characterized by the 
RO as a single issue, it is the Board's view that this 
treatment of the veteran's claim is not entirely appropriate.  
Entitlement to service connection for a nervous disorder was 
initially denied in June 1996.  The veteran did not appeal 
that decision; therefore, the current claim is based on an 
application to reopen a previously denied claim.  The issue 
of entitlement to service connection for PTSD was raised for 
the first time when the veteran submitted a notice of 
disagreement for the rating decision that denied reopening 
the claim of entitlement to service connection for a nervous 
disorder.  Consequently, the issue on appeal has been 
restyled to reflect two issues as set forth on the first page 
of this decision and will be further addressed in the remand 
below. 

On appeal the veteran has raised the issue of entitlement to 
an earlier effective date for a compensable evaluation for a 
lumbosacral strain.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, it 
is referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  A June 1996 rating decision denied service connection for 
a nervous disorder.  The veteran was notified of that 
decision in that same month, but he did not appeal.

2.  Evidence received since the June 1996 decision is 
relevant and probative to the issue, and it is so significant 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence submitted since the June 1996 decision is new and 
material, and the claim of entitlement to service connection 
for a nervous disorder other than post traumatic stress 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).  Collectively the law 
governing these enhanced duties is known as the Veterans 
Claims Assistance Act of 2000 (VCAA). 

In the decision herein, the Board only reopens the claim of 
entitlement to service connection for a nervous disorder.  
The decision on the merits is the subject of remand below.  
Hence, applicability and fulfillment of the VCAA will be 
addressed in the remand.

Analysis

The Board is aware that the regulation pertaining to the 
definition of new and material has been amended.  38 C.F.R. 
§ 3.156(a) (2003); however, the revised regulation is only 
applicable to claims filed on or after August 29, 2001.  
Since the claim on appeal was filed prior to that date, the 
Board will decide the claim under the prior version of the 
regulation.

A June 1996 rating decision denied the veteran's claim of 
entitlement to service connection for a nervous disorder.  In 
the absence of a timely appeal, that decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2003). 

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has the jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  This is true even where, as here, the RO 
reopened and adjudicated the claim.  Id. at 1370-71.  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Further analysis, 
beyond consideration of whether the evidence received is new 
and material, is neither required nor permitted.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In order to reopen a finally disallowed claim, new and 
material evidence must be submitted since the last final 
disallowance of the claim, which in this case is the June 
1996 RO decision.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).

Applicable law provides that a claim, which is the subject of 
a prior final decision, may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  The analysis 
begins with a determination whether there is evidence not 
previously submitted, which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence relevant to the claim that was before the RO at the 
time of the June 1996 rating decision consisted of service 
medical records.  These records did not contain any 
complaints or findings associated with a nervous disorder.

Evidence submitted since the June 1996 rating decision 
includes a February 1998 VA examination reports that 
established a diagnosis of an adjustment disorder.  VA 
Medical Center (VAMC) treatment records dated in March 1998 
and December 2003 contained a diagnosis of anxiety disorder.  
VA outpatient records since June 1996 include a diagnosis of 
depression.  These diagnoses are new since there was no 
evidence of a diagnosed psychiatric disorder when the claim 
was first considered in June 1996.  These diagnoses are also 
material to the claim since they provide evidence relevant to 
a major element in establishing a claim for service 
connection.

For the reasons stated, the Board finds that new and material 
has been received to reopen the claim of entitlement to 
service connection for a nervous disorder other than post 
traumatic stress disorder. 


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a nervous disorder 
other than post traumatic stress disorder is reopened.


REMAND

Pursuant to the laws and regulations contained in the VCAA, 
VA must notify the claimant of the evidence not of record 
that is necessary to substantiate the claim, provide notice 
of the specific portion of the evidence that VA will seek to 
provide, and provide notice of the specific portion of the 
evidence that the claimant is expected to provide.  38 
U.S.C.A. § 5103.  A review of the record reveals that the 
veteran was not provided with notice consistent with these 
requirements. 

Furthermore, additional development is necessary to assist 
the veteran in obtaining evidence in support of his claim.  
VA treatment records noted that the veteran indicated that he 
had received treatment from a private psychologist.  Efforts 
should be made to obtain these records.

With regard to service connection for PTSD, a February 2000 
rating decision denied this claim.  The Board construes 
testimony offered during a personal hearing in April 2000 as 
a notice of disagreement.  In cases such as this when a 
notice of disagreement has been received, the appellate 
process has commenced and the veteran is entitled to a 
statement of the case on the issue.  Pond v. West, 12 Vet App 
341 (1999); Manlincon v. West, 12 Vet. App. 238 (1999).  
Accordingly, while the Board does not have jurisdiction to 
decide the issue on the merits, it is remanded to the RO for 
appropriate action.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be asked to 
identify all VA and non-VA healthcare 
providers that have treated him for a 
nervous disorder since service.  The RO 
should specifically try to obtain 
appropriate information regarding a 
private psychologist who treated the 
veteran.  Thereafter, the RO should 
attempt to secure these records, and any 
pertinent records obtained should be 
associated with the claims file.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the 
appellant, a written notation to that 
effect should be placed in the file.  The 
veteran and his representative must be 
notified of unsuccessful efforts in this 
regard.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); the 
Veterans Benefits Act of 2003.  This 
includes notice of:  (1) the pertinent 
relevant evidence and information not of 
record needed to support his claim; (2) 
what specific evidence necessary to 
substantiate the claim VA will seek to 
obtain; (3) what specific evidence 
necessary to substantiate the claim the 
claimant is obligated to obtain; and (4) 
notice that he should submit any 
pertinent evidence in his possession that 
has yet to be submitted.  

3.  If additional evidence or information 
received triggers a need for further 
development, then such development should 
be undertaken.  Thereafter, the RO should 
enter a new rating decision and 
readjudicate the claim of entitlement to 
a compensable rating for nervous 
disorder.  The RO is advised that they 
are to make a determination based on the 
law and regulations in effect at the time 
of their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

4.  The RO should also furnish the 
veteran with a separate statement of the 
case addressing entitlement to service 
connection for PTSD.  If, and only if, a 
timely substantive appeal is filed, 
should the issue be certified to the 
Board for appellate consideration.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



